Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.
 
Applicant’s amendment and response filed 2/18/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election of Group I with traverse and species of “b” without traverse in Applicant’s response filed 1/17/21.   

Claims 1, 5, 8 and 9 are presently being examined as they read upon the elected species.

3.  Applicant’s amendment filed 2/18/22 has overcome the prior rejection of record of claims 1, 5, 7-9 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Applicant has amended the claims to recite that the therapeutic protein and the first peptide sequence are comprised together as a fusion polypeptide of fusion partners.

4.  Claims 1, 5, 8 and 9 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/17/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I, II and III is withdrawn.  Claims 11, 12 and 15 , directed to the methods of Groups II and III are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention for preventing immune response in an individual to a therapeutic protein comprising  administering to a subject the polypeptide of claim 1b (i.e., a fusion polypeptide comprising as fusion partners a therapeutic protein and the first peptide sequence defined in claim 1 a1 (i.e., a first peptide sequence comprising an MHC class II T cell epitope), wherein the first peptide sequence does not occur in the sequence of the said therapeutic protein, wherein the said individual has been previously treated with the peptide of claim 1 a) (i.e., a peptide comprising a first peptide sequence comprising an MHC class II T cell epitope and immediately adjacent to said first peptide sequence or separated by at most 7 amino acid residues from said first peptide sequence a [CST]-X(2)-C (SEQ ID NO: 7) or C-X(2)-[CST] (SEQ ID NO: 8) oxidoreductase motif sequence.  Claim 1 is reproduced below:
a) a peptide comprising:
a1) a first peptide sequence comprising an MHC class II T cell epitope, and 
a2) immediately adjacent to said first peptide sequence or separated by at most 7 amino acids from said first peptide sequence a [CST]-X(2)-C (SEQ ID NO: 7) or C-X(2)-[CST] (SEQ ID NO: 8) oxidoreductase motif sequence, and
	b) a polypeptide comprising:
		b1) a therapeutic protein and 
b2) the first peptide sequence defined in a1), wherein the first peptide sequence does not occur in the sequence of the protein of b1), and including the limitations recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because the claims encompass a method of preventing an immune, wherein it is unpredictable that the said immune response can be prevented.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose without undue experimentation.  

The specification discloses that the “therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process”.  The specification discloses that about 30% of patients develop peripheral blood-detectable antibodies to the therapeutic agents such as Factor VIII, anti-TNF-alpha antibodies, and anti-CD20 antibodies, while  the requirement for administration of higher than expected doses of the therapeutic agents suggests that antibodies at concentrations below detection neutralize the activity of the agent and/or increase its clearance from circulation (page 1 at lines 12-20).  The specification further discloses non-limiting examples of such therapeutic agents. The specification further discloses that such therapeutic agents include: replacement agents for coagulation defects, fibrinolytic agents, hormones, cytokine and growth factors, antibodies for the modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes for replacement therapy (para spanning pages 18-19).  

The specification does not provide a definition, limiting or otherwise, for the limitation “preventing” or “prevent”.  

Evidentiary reference Merriam-Webster Dictionary (2022) teaches that the definition of “prevent” is to keep from happening, to hinder or stop.
The specification discloses that proteins that are used as therapeutic agents often elicit an immune response that precludes further use (page 1 at lines 12-13).  The specification further discloses that the therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process (page 18 at lines 20-22).  The specification discloses that therapeutic agents include replacement agents for coagulation defects or treatment in trauma, surgery or heart failure, fibrinolytic agents administered in stroke and cardiac infarction, hormones, cytokines and growth factors, antibodies for modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes used in replacement therapy (para spanning pages 18-19).  

The specification discloses in prophetic example 2, that fusing EPO protein with a promiscuous class II MHC-restricted T cell epitope linked to a thioreductase motif located within the epitope flanking region elicits epitope-specific cytolytic CD4+ T cells (i.e., this is a fusion polypeptide).  Administration of EPO protein coupled to the same promiscuous epitope activates cytolytic CD4+ T cells which eliminate by apoptosis APCs presenting EPO and thereby the capacity to mount an immune response to EPO.  All of the examples in the specification are prophetic in nature.  

The specification does not disclose any examples of preventing immune responses to a therapeutic protein in an individual.

Evidentiary reference Carlier et al (PLOS one 2012, 7(10): pages 1-16, IDS reference) teaches that inclusion of a thiol-disulfide oxidoreductase motif (i.e., CHGS, CxxC) within flanking residues of class II MHC-restricted T cell epitopes results both in vitro and in vivo in elicitation of antigen-specific cytolytic CD4+ T cells through increased synapse formation. Carlier et al teach that after immunization with the CxxCGG40-55 peptide multiple times in mice, peptide-specific IgG antibodies were detectable, but barely, suggesting that immunization with this peptide induced a population of CD4 T cells able to kill antigen-presenting B lymphocytes in vivo, suppressing the production of antigen-specific antibodies.  Carlier et al teach that this approach provides the possibility of activating naïve CD4+ T cells directly relevant to pathogenesis and to alter the phenotype of pre-existing effector CD4+ T cells, with elimination of APCs by induction of apoptosis preventing activation of alternative CD4+ T cells specific for additional T cell epitopes of the same antigen.  Carlier et al conclude that “The present data therefore provides the background for a strategy by which it may be possible to prevent or suppress unwanted immune responses.  This is obviously contingent to the understanding of cCD4+ (i.e., cytolytic CD4+ cells) properties in vivo, including tissue distribution.”   (See entire reference, especially abstract, last para on page 9, and last two para of reference).  

Given that the specification discloses that undetectable amounts of antibodies can be formed by administration of the therapeutic agent wherein those undetectable antibodies are indicative of an immune response to the therapeutic agent that deters effectiveness of said agent, the lack of a limiting or other definition for “preventing” an immune response to a therapeutic  protein in the instant specification, that the common definition of “prevent” includes to keep from happening, and the teaching of the said evidentiary reference cited above that preventing activation of alternative CD4+ T cells specific for additional T cell epitopes of the same antigen is in the realm of possibility but that further studies are required, it is unpredictable that the claimed method can achieve its recited purpose without undue experimentation.  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 is indefinite in the recitation of “A method for preparing a kit of parts of polypeptides” because it is not clear what is meant in the absence of a step for placing the polypeptide and peptide in a kit.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644